DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6 and 8 have been canceled. Claim 21 has been added. Claims 1-5, 7, and 9-21 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Arguments/Remarks that the Harrison reference does not teach overlapping structure. Examiner respectfully disagrees as Page 3, line 61 of Harrison suggests that welding could be spot welding, which a person having ordinary skill in the art would recognize as requiring two layers of sheet metal overlapping to perform the spot weld.
Applicant also argues on page 6 that claim 11 has been amended to overcome the disclosure of Licht. Examiner respectfully disagrees. Licht discloses all the claimed limitations except that the circumferential wall is integral with the piston crown. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the circumferential wall integral with the piston crown, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The same rationale applies to claim 21.
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al. (US 11,111,878 B2) hereinafter Licht in view of Harrison (IDS: GB 1096826 A) hereinafter Harrison .
Claim 1:
Licht discloses a gallery-cooled piston [1] having a cooling gallery [7] positioned in the region of a piston crown [3], the gallery-cooled piston defining at least one opening [9] extending from an inner region [11] of the gallery-cooled piston to the cooling gallery and having a funnel-shaped inlet, characterized in that a funnel-shaped tube is inserted and fixed in the at least one opening after the gallery-cooled piston has been produced. [col. 4, lines 39-48].
Licht doesn’t explicitly disclose the funnel shaped tube further comprising a rolled sheet metal having joint edges that are arranged in an overlapping manner and fastened to one another to define the funnel-shaped tube.
However, Harrison does disclose the funnel shaped tube further comprising a rolled sheet metal having joint edges that are arranged in an overlapping manner and fastened to one another to define the funnel-shaped tube. [Pg. 3, Lines 45-66]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht with the funnel shaped tube design of Harrison to provide a known means for producing the funnel.
Claim 4:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
Licht also discloses characterized in that the funnel-shaped tube is fixed in the at least one opening by welding. [col. 4, lines 17-24]
Claim 5:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
Licht also discloses characterized in that the funnel-shaped tube axially projects beyond an entrance region of the at least one opening into the cooling gallery. [Fig. 1, Item 7, 9, 12]
Claim 7:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
Licht doesn’t explicitly disclose wherein the joint edges of the funnel-shaped tube are fastened to one another by a joining process point by point or in sections or over an entire length of the joint edges.  
However, Harrison does disclose wherein the joint edges of the funnel-shaped tube are fastened to one another by a joining process point by point or in sections or over an entire length of the joint edges.   [Pg. 3, Lines 45-66]
Claim 21:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
Licht also discloses wherein the piston crown further comprises a circumferential wall [13] defining the at least one opening [9, 12, 18] crown, the funnel-shaped tube [9] is directly engaged with and fixed to the circumferential wall [col. 5, lines 22-38].
	Licht and Harrison disclose all the claimed limitations except that the circumferential wall is integral with the piston crown. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the circumferential wall integral with the piston crown, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim(s) 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Licht and Harrison as applied to claim 1 above, and further in view of Keller (US 2002/0178910 A1) hereinafter Keller.
Claim 2:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
	Licht doesn’t explicitly disclose characterized in that the funnel-shaped tube is pressed into the at least one opening.
	However, Keller does disclose characterized in that the funnel-shaped tube is pressed into the at least one opening. [Paras. 0013-0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht and Harrison with the assembly of Keller to reduce cost by eliminating a manufacturing step [Para. 0003].
Claim 3:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
	Licht doesn’t explicitly disclose characterized in that the funnel-shaped tube is fixed in the at least one opening by a snap-on connection.
	However, Keller does disclose characterized in that the funnel-shaped tube is fixed in the at least one opening by a snap-on connection. [Paras. 0013-0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht and Harrison with the assembly of Keller to reduce cost by eliminating a manufacturing step [Para. 0003].
Claim 9:
Licht and Harrison, as shown in the rejection above, disclose all the limitations of claim 1.
	Licht doesn’t explicitly disclose characterized in that latching lugs are formed in a wall of the funnel-shaped tube.  
	However, Keller does disclose characterized in that latching lugs are formed in a wall of the funnel-shaped tube.  [Fig. 2, Items 5, 6; Paras. 0013-0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht and Harrison with the assembly of Keller to reduce cost by eliminating a manufacturing step [Para. 0003].
Claim 10:
Licht, Harrison, and Keller as shown in the rejection above, disclose all the limitations of claim 2.
	Licht also discloses characterized in that the funnel-shaped tube is fixed in the at least one opening by welding.  [col. 4, lines 17-24]

Claim(s) 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Licht.
Claim 11:
Licht discloses a gallery-cooled piston [1] for use in an internal combustion engine comprising: a piston crown [3] defining a cooling gallery [7] and an inner region [11], the piston crown defining at least one opening [9, 12, 18] in communication with the cooling gallery and the inner region; and the piston crown having a circumferential wall [13] defining the at least one opening 
Licht discloses all the claimed limitations except that the circumferential wall is integral with the piston crown. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the circumferential wall integral with the piston crown, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 18:
Licht, as shown in the rejection above, discloses all the limitations of claim 11.
Licht also discloses wherein the funnel-shaped tube includes a first end an opposite second end, the funnel-shaped tube is positioned, directly engaged and fixed to the circumferential wall having the first end extending axially into the cooling gallery. [col. 4, lines 17-24]
Claim 19:
Licht, as shown in the rejection above, discloses all the limitations of claim 18.
Licht also discloses wherein the piston crown further comprises a banking region in the cooling gallery around the first end of the funnel-shaped tube extending axially into the cooling gallery. [Fig. 1, Item 7, 9, 12]
Claim 20:
Licht, as shown in the rejection above, discloses all the limitations of claim 18.
Licht also discloses wherein the funnel-shaped tube second end axially extends into the interior region. [col. 4, lines 17-24]

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Licht as applied to claim 11 above, and further in view of Harrison.
Claim 12:
Licht, as shown in the rejection above, discloses all the limitations of claim 11.
Licht doesn’t explicitly disclose wherein the funnel-shaped tube further comprises: a single piece of sheet material having joint edges connected to one another to form the funnel shaped tube.  
However, Harrison does disclose wherein the funnel-shaped tube further comprises: a single piece of sheet material having joint edges connected to one another to form the funnel shaped tube.  [Pg. 3, Lines 45-66]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht with the funnel shaped tube design of Harrison to provide a known means for producing the funnel.
Claim 13:
Licht and Harrison, as shown in the rejection above, discloses all the limitations of claim 12.
	Licht also discloses wherein the funnel-shaped tube joint edges are connected together by welding. [col. 4, lines 17-24]

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Licht as applied to claim 11 above, and further in view of Keller.
Claim 14:
Licht, as shown in the rejection above, discloses all the limitations of claim 11.
Licht doesn’t explicitly disclose wherein the funnel-shaped tube further comprises a pair of latching lugs formed in a circumferential wall of the funnel-shaped tube, the latching lugs extending radially outward from a longitudinal axis of the funnel-shaped tube.  
However, Keller does disclose wherein the funnel-shaped tube further comprises a pair of latching lugs formed in a circumferential wall of the funnel-shaped tube, the latching lugs extending radially outward from a longitudinal axis of the funnel-shaped tube.  [Fig. 2, Items 5, 6; Paras. 0013-0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht with the assembly of Keller to reduce cost by eliminating a manufacturing step [Para. 0003].
Claim 15:
Licht and Keller, as shown in the rejection above, discloses all the limitations of claim 14.
Licht doesn’t explicitly disclose wherein the latching lugs are positioned diametrically opposite one another.
However, Keller does disclose wherein the latching lugs are positioned diametrically opposite one another. [Fig. 2, Items 5, 6; Paras. 0013-0014]
Claim 16:
Licht and Keller, as shown in the rejection above, discloses all the limitations of claim 15.
Licht doesn’t explicitly disclose wherein the funnel-shaped tube includes a length between opposite ends of the funnel-shaped tube, the latching lugs are positioned at a mid-point along the length between the opposite ends.
However, Keller does disclose wherein the funnel-shaped tube includes a length between opposite ends of the funnel-shaped tube, the latching lugs are positioned at a mid-point along the length between the opposite ends. [Fig. 2, Items 5, 6; Paras. 0013-0014]

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Licht and Keller as applied to claim 15 above, and further in view of Ullrich (US 9,689,343 B2) hereinafter Ullrich.
Claim 17:
Licht and Keller, as shown in the rejection above, discloses all the limitations of claim 15.
	Licht doesn’t explicitly disclose wherein the circumferential wall further defines recesses positioned to receive the respective latching lugs through the recesses to fix the funnel- shaped tube to the piston crown.  
	However, Ullrich does disclose wherein the circumferential wall further defines recesses positioned to receive the respective latching lugs through the recesses to fix the funnel- shaped tube to the piston crown.  [Fig. 2, Items 3, 12, 13, 14]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Licht and Keller with the assembly method of Ullrich to provide a known means for attaching two mechanical parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747